—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered July 12, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant shared a "community of purpose” with the shooter, so as to be held responsible for the acts of the principal (see, People v Armistead, 178 AD2d 607; People v McClary, 138 AD2d 413). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Furthermore, the trial court did not err in denying the defendant’s CPL 330.30 motion to set aside the verdict on the ground of newly discovered evidence, where the *652sole basis for this motion was an eyewitness’s recantation of his trial testimony (see, People v Salemi, 309 NY 208, cert denied 350 US 950; People v Baxley, 194 AD2d 681, mod on other grounds 84 NY2d 208).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Copertino, Altman and Hart, JJ., concur.